Sanders, J.
(concurring in part, dissenting in part) — I agree the legislature did not repeal RCW 35.58.273. It may well be, as urged by the dissent, that that may have been the subjective intent, but statutes must be in writing and if they do not say what the legislature meant to say it is not our job, or prerogative, to rewrite them. Unfortunately it is the people who must pay the price of legislative ineptitude. But that is the system.
I disagree, however, that the state must collect the tax. RCW 35.58.276 provides that “[t]he excise tax . . . shall be collected by the county auditor ... or by a designee of the director.” Whether or not the state has collected the tax in *561the past is not determinative; rather it is the state’s option not to do so. Now the state has elected not to do so. So it need not. The majority errs by compelling it to do what it has the lawful option to decline.